,...,
50 6th Judicial District Court
Albert M. McCaig, Jr., Judge
www .Court506.com                                                                         Court Coordinator
                                                                                             Susie Schubert

                                                                                              Court Reporter
                                                                                              Robyn S. Wiley
                                                          RECEIVED 11\J                         Grimes County
                                                   C:JURT OF CRIP.1,NP,l A~PEALS                Waller County

    June 8, 2015                                                                     836 Austin Street, Suite 307
                                                           JUN lO 20!5 .               Hempstead, Texas 77445
                                                                                             Fax: 979.826.9149
                                                                                             Ofc: 979.921.0921
    Court of Criminal Appeals
    P.O. Box 12308
    Capitol Station
    Austin, Texas 78711

             Re:    Writs Number 08-09-12976E through 08-09-12986E
                    Criminal Trial Court Number 08-09-12976 through 08-09-12986

                    Ex Parte
                    William Andrew Allen

    Clerk:

           I am the trial court judge in the referenced matter. This is my second letter to the Court
    on this subject. The Applicant's cases were originally heard by the 155th Judicial District
    Court. By Legislative act (Section 24.254, Government Code), effective January 1, 2014, the
    506th Judicial District Court took over all cases pending in the 155th Judicial District Court.

           The Applicant, Mr. William Andrew Allen, has made numerous filings with the trial
    court pertaining to his 11.07 Writ applications, many of which have had to do with his
    contention that the 506th court does not have jurisdiction of his cases.

           Mr. Allen's frequent and continuous supplementation and filings has required both
    this court and the Waller County District Clerk, to provide eleven separate supplements to
    the several 11.07 Applications each time :Mr. Ailen files new allegations. This has become
    labor and resource intensive, consumes valuable time, and, to date, does not appear to have
    provided any substantial new information to your court. He is on his fifth filing on each of
    the eleven cases.                               ·                 ·

           I am requesting the Honorable Texas Court of Criminal Appeals to declare Mr.
   ·William Andrew Allen a vexatious litigant, and to deny him further access to the courts until
    his current applications for 11.07 relief have been ruled on by your court.


                                                                £_//if#c
                                                         /·    ~~~~!-~·      McCAIG,
                                                               Judge, Presiding

    AMMI
    c:        Waller County District Clerk
             ·Mr. William Andrew Allen
              Mr. Elton Mathis, Waller County District Attorney